Citation Nr: 0005522	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for reactive 
airway disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied compensable evaluations for the 
service-connected allergic rhinitis and airway disease.  
During the course of appeal, the Board received the case, 
which it remanded to the RO in May 1998 for further 
development.  

Subsequently, an August 1999 rating decision assigned a 10 
percent evaluation for the allergic rhinitis, and assigned a 
10 percent evaluation for the reactive airway disease.  Both 
evaluations were made effective from the effective date of 
service connection for each disability, October 1, 1991.  As 
the respective 10 percent evaluations are less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claims remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's allergic rhinitis is manifested by no 
polyps, exudates, lesions or significant obstruction; minimal 
congestion; and need for medication for relief of symptoms. 

3.  The veteran's reactive airway disease is primarily 
manifested by: post-dilator FEV-1 between 79 and 87 percent 
of predicted value, and FEV-1/FVC between 76 and 78 percent; 
the veteran uses bronchodilator medication two to four times 
per week and has mild symptoms and normal clinical findings.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for allergic rhinitis is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Codes 6501 (1996); 38 C.F.R. §§ 
4.31, 4.97, Diagnostic Codes 6522 (1999).

2.  A rating in excess of 10 percent for reactive airway 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6202 (1996); 38 
C.F.R. § 4.97, Diagnostic Code 6202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings for allergic rhinitis and for reactive airway disease 
are "well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1998).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issues at hand.

In accordance with 38 C.F.R. Part 4, §§ 4.1, 4.2, and 4.41 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected allergic 
rhinitis and  reactive airway disease, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

During a December 1991 VA examination, the veteran complained 
of wheezing and difficulty breathing, with attacks that last 
usually a week.  On ENT examination, there was congestion in 
the pharynx.  The left side of the nasal cavity was narrow 
and the turbinate was prominent.  The right nasal cavity was 
wider.  On respiratory system examination for reactive airway 
disease, expiratory wheeze was heard bilaterally.  No rales 
or rhonchi were present.  The report contains diagnoses of 
probable reactive airway disease, chronic allergic rhinitis, 
and that pulmonary function studies showed normal spirometry 
lung volumes.  An associated pulmonary function laboratory 
report recorded, post-dilator, forced expiratory volume in 
one second (FEV-1) of 84 percent of predicted; the ratio of 
FEV-1 to forced vital capacity (FVC), FEV-1/FVC, of 79 
percent.  A X-ray report contains an impression of normal 
chest, with findings that the lungs were clear and diaphragm 
normal.

During an August 1992 VA examination the veteran reported 
complaints of periodic wheezing, dyspnea, and difficulty 
breathing at night.  He currently used inhalers at two puffs 
as occasion required.  On examination, the right and left 
nasal canals were narrow and wide, respectively.  The septum 
was deviated.  The oropharynx showed minimal congestion, the 
lungs showed no respiratory distress, and the respiratory 
rate was sixteen per minute.  Air entry was good bilaterally.  
No wheezing, rales or rhonchi were found.  The report 
contains diagnoses of  reactive airway disease and allergic 
rhinitis.  X-rays revealed clear lungs and normal diaphragm.  
An associated pulmonary function laboratory report recorded a 
pre-dilator FEV-1 of 80 percent of predicted; and FEV-1/FVC 
of 76 percent.  

During a November 1995 VA examination the veteran reported 
complaints of shortness of breath, which was worse at night 
and not a problem until he participated in physical activity 
such as running.  On examination, there was no shortness of 
breath.  Inspiratory rate was 20 per minute, breath sounds 
were fairly audible, and no rales were found.  There was no 
cough or sputum.  The diagnosis was reactive airway disease.  
During ENT examination, there was no discharge, the left 
nostril and opening was slightly bigger than the right.  
There was no congestion of the turbinates, and a slight 
deviation of the septum to the right.  Paranasal sinuses and 
nasal sinuses were normal.  No tenderness was evident.  The 
diagnosis was history of allergic rhinitis.  X-ray reports 
contain impressions of old possible un-united depressed 
fracture of the nasal bones; normal sinuses; and lack of real 
deep inspiration, chest otherwise unchanged, no acute 
disease.  An associated pulmonary function laboratory report 
recorded pre-dilator, a FEV-1 of 78 percent of predicted; and 
FEV-1/FVC of 78 percent.  That report contains an 
interpretation that the findings showed that the veteran was 
able to perform all vital capacity maneuvers adequately;  
that FEV-1/VC ration was within normal limits; and that 
spirometry was normal.

During a December 1996 VA examination the veteran reported 
complaints of dyspnea, which was predominantly exertional, 
constant wheezing, intermittent coughing not usually 
productive of secretion, and generalized chest tightness.  He 
reported that these symptoms were constant and that his 
nocturnal symptoms were usually minimal.  He wakes two to 
three times per week due to difficulty breathing, which is 
usually relieved by use of bronchodilator.  His symptoms 
worsened with exercise, but his wheezing and dyspnea did not 
necessarily increase with allergen exposure.  His current 
medications included Albuterol, Atrovent, Beclomethasone, and 
Ocean Spray.  

On examination, audible wheezing was heard with forced 
expiration.  With quiet breathing, expiratory wheezing was 
heard throughout both lung fields.  The report noted that 
pulmonary function testing revealed that FEV-1 was normal.  
Findings suggested variable upper airway obstruction.  Lung 
volumes were on the lower end of normal and his DLCO was 
normal.  X-rays were noted to be normal without evidence of 
infiltrates of scars.  The report contains an impression that 
the veteran had persistent wheezing, exertional dyspnea, and 
a flow volume loop suggestive of some variable upper airway 
obstruction.  The report indicated that findings suggested an 
ongoing bronchial forces that could be related to some 
atypical form of asthma, reactive airway disease, or even 
active airway dysfunction syndrome.  A December 1996 VA 
pulmonary function laboratory report records post-dilator, a 
FEV-1 of 87 percent of predicted; and a FEV-1/FVC ratio of 77 
percent.

The veteran testified during a November 1997 personal hearing 
before the undersigned Member of the Board sitting at 
Cleveland, Ohio.  He testified regarding the symptoms due to, 
and treatment for his service-connected allergic rhinitis and 
reactive airway disease.    

An October 1998 VA pulmonary function laboratory report 
records post-dilator, a FEV-1 of 79 percent of predicted; and 
a FEV-1/FVC ratio of 78 percent.  VA pulmonary function 
reports in early and late December 1998 show FEV-1 of 80 and 
87 percent of predicted; and a FEV-1/FVC ratio of 76 and 77 
percent, respectively.

During VA examination in February 1999, the veteran reported 
that he had symptoms including shortness of breath, even 
without physical activity.  He was presently treated with 
bronchodilators for his shortness of breath, and uses them 
two to four times per week as needed.  He took an Albuterol 
inhaler as needed and Tylenol Sinus as needed for sinus 
congestion.  He required frequent antibiotics about once per 
month for presumed upper respiratory infections.  He reported 
that he wheezes constantly and had shortness of breath 
frequently, which seemed to clear on weekends when he was 
away from his work environment.  He gets sinus headaches and 
would cough up "black stuff."  He reported having purulent 
discharge and dyspnea on climbing stairs.  He indicated that 
his symptoms reflected environmental factors as well as 
exertion.  He reported that he had had no periods when he was 
incapable of working on his job.  

On examination of his mouth, membranes were pink without any 
lesions or exudates.  Lungs were clear to auscultation in all 
fields.  No wheezing or auscultation was evidenced.  The 
sinuses had no tenderness.  The report noted that there was 
more obstruction of the right than the left nasal cavity, but 
certainly less than 50 percent obstruction on the right.  

The examination report noted that pulmonary function testing 
in late December 1996 showed a pre-dilator FEV-1 of 82 
percent of predicted.  Lung volumes were all normal.  The 
findings were noted to be consistent with normal spirometry 
and lung volumes.  There was no response to bronchodilator 
therapy on this pulmonary function testing.  DLCO was normal.  
The examination report noted that pulmonary function testing 
in early December 1998 showed a pre-dilator FEV-1 of 77 
percent of predicted.  The report noted that spirometry 
findings were normal; and that there was no response to 
bronchodilator therapy, showing no evidence on either 
pulmonary function test of any reactive airways disease.  The 
veteran was prescribed Claritin for his sinus congestion.  

The February 1999 VA examination concludes with an opinion 
that the veteran had no objective evidence by spirometry, 
lung volumes, DLCO, or by methacholine challenge test, that 
he had any reactive airways disease.  There was no evidence 
of significant nasal obstruction by the present examination.  
The examiner noted that the veteran gave a very good history 
of allergic rhinitis, which by history showed a fairly 
significant moderate to severe allergic rhinitis that did 
require a significant amount of antihistamine therapy.  The 
examiner noted that there was no evidence of reactive airways 
disease by objective tests.  The examiner opined that the 
reported symptoms suggested that much of the wheezing, was 
related to substances the veteran was exposed to at work.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. Part 4, § 4.7 (1999).  

In regard to the appellant's contention that he is entitled 
to higher disability ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's allergic rhinitis and reactive airway disease 
are currently both evaluated at a 10 percent level pursuant 
to Rating Schedule criteria for evaluating respiratory system 
disorders.  The Board notes that, by regulatory amendment 
effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory system 
disorders, including allergic rhinitis and reactive airway 
disease.  See 61 Fed. Reg. 46720-46731 (1996).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore the Board considers both sets of criteria 
in this case in evaluating the two respiratory system 
disabilities on appeal.  

The RO considered both the old and the new regulations, and 
informed the veteran of both the old and new criteria.  
Therefore, the veteran and his representative were given 
notice of the old and the new regulations and had an 
opportunity to submit evidence and argument in support of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Allergic Rhinitis

Under the criteria for rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6501, in effect prior to October 7, 1996, a 
10 percent evaluation was warranted for definite atrophy of 
the intranasal structure, and on a showing of moderate 
secretion.  A 30 percent evaluation was contemplated for 
moderate crusting and ozena, with atrophic changes.  For a 50 
percent evaluation, the claimant would have to show massive 
crusting and marked ozena, with anosmia.

38 C.F.R. § 4.97 was changed, effective October 7, 1996, and 
Diagnostic Code 6501 was discontinued.  Now, 38 C.F.R. § 4.97 
includes new rating criteria for chronic rhinitis, which may 
be found at Diagnostic Code 6522.  Effective October 7, 1996, 
allergic or vasomotor rhinitis is evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6522.  Under that code, a 10 percent 
rating is in order where there is allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is assigned if 
there is rhinitis with polyps.  

The question then is whether a rating in excess of 10 percent 
can be assigned under either the former or the revised 
criteria for allergic rhinitis.  Under the former criteria, a 
30 percent evaluation requires moderate crusting, ozena, and 
atrophic changes.  A 50 percent evaluation requires massive 
crusting and marked ozena with anosmia.  See 38 C.F.R. § 
4.97, Diagnostic Code 6501 (1996).  The veteran has reported 
a history of significant moderate to severe allergic rhinitis 
requiring significant amounts of antihistamine therapy.  
However, the medical evidence reflects no exudates, lesions 
or significant nasal obstruction, and only minimal 
congestion.  The objective medical evidence does not indicate 
moderate crusting, ozena, anosmia, or atrophic changes as 
required under the former criteria for a 30 percent rating.   
Therefore, the Board finds that the disability picture does 
not more nearly approximate the criteria for a 30 percent 
rating under the former criteria.

Under the revised rating criteria for allergic or vasomotor 
rhinitis, a higher evaluation of 30 percent is warranted if 
polyps are present.  The 50 percent rating was eliminated 
under the revised rating criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999).  The Board finds that because 
polyps are not shown medically, a 30 percent rating under the 
revised criteria is not warranted.  Consequently, the veteran 
is not entitled to a rating in excess of 10 percent for his 
allergic rhinitis disability based on either the current or 
the former criteria.  

Reactive Airway Disease

Currently, the veteran's service-connected reactive airway 
disease is rated as analogous to bronchial asthma under 38 
C.F.R. § 4.97, Diagnostic Codes 6699-6602, and a 10 percent 
evaluation is assigned.  

The old rating criteria for bronchial asthma assign a 10 
percent evaluation for mild paroxysms of asthmatic type 
breathing, characterized by high pitched expiratory wheezing 
and dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is assigned 
when bronchial asthma is moderate and manifested by asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
Severe bronchial asthma shown by frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
with more than light manual labor precluded, is rated 60 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV- 1) 
of 71 to 80 percent of predicted value; a ratio of FEV-1 to 
forced vital capacity of 71 to 80 percent; or intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted when the FEV-1 is 56- to 70- percent 
predicted; when the ratio of FEV-1/FVC is 56 to 70 percent; 
daily inhalational or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted when the FEV-1 is 40- to 55- percent 
predicted; when the ratio of FEV-1/FVC is 40 to 55 percent; 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
note following those provisions provides that in the absence 
of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

Based on the evidence, the Board finds that a rating in 
excess of 10 percent is not warranted under the revised 
rating criteria for rating respiratory disorders.  38 C.F.R. 
§ 4.97 (1999).  A 10 percent rating accounts for the 
veteran's treatment by bronchodilators up to four times per 
week.  Medical records show that post-dilator, FEV-1 ranges 
between 79 and 87 percent of predicted value, most recently 
87 percent; and FEV-1/FVC ranges between 76 and 78 percent, 
most recently 77 percent.  The veteran uses bronchodilator 
medication two to four times per week and has mild symptoms 
and normal clinical findings.  The evidence does not 
demonstrate that the veteran's service-connected reactive 
airway disease is productive of post-dilator findings of: 
FEV-1 of 56 to 70 percent of predicted value; or FEV- 1/FVC 
of 56 to 70 percent.  Or that the disability requires daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  Diagnostic Code 6602 (1999).

With respect to the former regulations, as shown by the 
medical evidence of record, there is no showing that these 
attacks are more than mild in nature, or that they are 
frequent to the extent to warrant an increase.  There is no 
clinical evidence of rather frequent moderate asthmatic 
attacks, with moderate dyspnea on exertion between attacks.  
In fact, during the most recent examination in February 1999, 
the examiner found no wheezing or auscultation; and noted 
that recent pulmonary function test findings were consistent 
with normal spirometry and lung volumes.  The examiner 
concluded after examination at that time, there was no 
objective evidence of any reactive airways disease.  The 
examiner gave an opinion indicating that wheezing symptoms 
may be related to environmental factors, particularly 
substances that the veteran was exposed to at work.  In 
addition, there is no clinical evidence of dyspnea at rest or 
with mild activity.  In this regard, the most recent VA 
examination report indicates that the veteran declined an 
exercise stress test to further address this question.  

Overall, the severity of the veteran's reactive airway 
disease is consistent with no more than mild symptoms.  Thus, 
a rating in excess of the currently assigned 10 percent under 
the old Diagnostic Code 6602 (1996) is not warranted.

With respect to both issues on appeal, the Board notes that 
the record does not indicate changes in the veteran's 
disability picture that would warrant "staged" ratings as 
discussed above and required under Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has also considered possible 
entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b) (1999).  However, the 
record has not presented evidence of such an exceptional or 
unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, as to render impractical the application of the 
regular schedular standards.  Moreover, the veteran has 
reported that he had had no periods when he was incapable of 
working at his job due to the two disabilities.  Accordingly, 
the Board finds that the RO did not err in failing to refer 
these claims to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

An increased evaluation for allergic rhinitis is denied.

An increased evaluation for reactive airway disease is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

